United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF THE ARMY, BROOKE
ARMY MEDICAL CENTER, San Antonio, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-511
Issued: June 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2014 appellant filed a timely appeal from a December 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to factors of his
federal employment.
FACTUAL HISTORY
On March 12, 2013 appellant, then a 65-year-old supply technician, filed an occupational
disease claim (Form CA-2) alleging that he sustained injuries, including dizziness, diarrhea and
low back pain, as a result of his federal employment. He stated on the claim form that he was
exposed to liquid nitrogen and exhaust from forklifts and had to carry nitrogen tanks.
1

5 U.S.C. § 8101 et seq.

In an undated statement, appellant reported that he had been exposed to liquid nitrogen
for over one year and exhaust from forklifts for over six years. He indicated that he had
intermittent dizziness on a daily basis and his low back pain had worsened over time. The record
contains a “material safety data sheet” for liquid nitrogen and a copy of the position description
for supply technician. Appellant also submitted an Occupational Safety and Health Association
(OSHA) publication on carbon monoxide.
By letter dated March 19, 2013, OWCP requested that the employing establishment
submit any relevant evidence regarding appellant’s allegations. The employing establishment
submitted memoranda indicating that internal air quality (IAQ) investigations were performed on
May 19 and June 26, 2009, May 3 and 4, 2012, and March 7, 2013. The 2009 IAQ
investigations were concerned with carbon monoxide from propane-powered equipment and
found a maximum carbon monoxide level of 37 parts per million (ppm) when two propanepowered forklifts were operated. The OSHA permissible maximum was 50 ppm over an eighthour time period. The 2012 investigation reported no carbon monoxide. As to the March 7,
2013 investigation, the memorandum provided background information indicating that appellant
had reported complaints of difficulty breathing and associated chest pain while performing
regular duties in the warehouse. The memorandum stated that carbon dioxide levels were within
recommended guidelines, with no evidence of water intrusion or mold growth and concluded that
no significant health hazard existed.
In an undated letter received by OWCP on April 9, 2013, the employing establishment
controverted the claim for compensation. It stated that the liquid nitrogen was transported in
cylinders exposure could only occur if the cylinder was mishandled or intentionally opened.
According to the employing establishment, during all transports, appellant wore approved
cryogenic gloves and a full face shield mask. With respect to any alleged exposure to carbon
monoxide, it stated that there was no evidence of harmful exposure.
With respect to medical evidence, appellant submitted a February 4, 2013 report from
Dr. Grover Yamane, an employing establishment physician, who stated that appellant was seen
for an evaluation regarding exposure to liquid nitrogen. Dr. Yamane reported that appellant had
a prior low back injury at work in August 2012,2 with a four- to five-month history of dizziness
and diarrhea. The report states that appellant was “out of the environment” since approximately
December 2012, and was currently not exposed to chemicals. With respect to complaints of
vertigo and diarrhea, Dr. Yamane opined, “Doubt these are due to nitrogen gas, forklift exhaust
exposures in warehouse.”
In a report dated February 11, 2013, Dr. Layra Canales, an emergency room specialist,
stated that appellant had complaints of back pain since a work injury on August 21, 2012, and
complained of dizziness, nausea and diarrhea from inhaling smoke produced by forklifts. He
provided results on examination
By report dated March 7, 2013, Dr. Yamane stated that appellant had a “reinjury of LB
[lower back] area” from pushing/pulling a heavy load at work, noting that appellant had a
compensation claim from 2012. He provided results on examination, noting tenderness in the
lumbar area.
2

The record indicates that appellant has an accepted prior claim for a traumatic injury on August 21, 2012.

2

In a decision dated June 21, 2013, OWCP denied the claim for compensation. It found
that the medical evidence was insufficient to establish an injury causally related to federal
employment.
Appellant requested a review of the written record by an OWCP hearing representative.
He submitted a May 9, 2013 report from Dr. Yamane stating that appellant was seen for low
back pain.
By decision dated December 12, 2013, the hearing representative affirmed the June 21,
2013 OWCP decision. The hearing representative found the evidence of record was insufficient
to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
As the above legal precedent indicates, a claim for compensation must include a factual
statement identifying the employment factors alleged to have caused or contributed to an
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

3

employment injury. In this regard, appellant has discussed exposure to substances at work:
(1) liquid nitrogen, and (2) exhaust from forklifts. He also submitted some information
regarding carbon monoxide, although he did not provide specific information regarding an
alleged exposure to carbon monoxide at work. Appellant has also alleged that lifting and
carrying at work contributed to a lumbar injury.
Appellant did not submit a detailed factual statement regarding the alleged exposure to
liquid nitrogen or exhaust fumes at work. There does not appear to be any question that he
worked with containers of liquid nitrogen. The employing establishment indicated that appellant
would not have any direct exposure to liquid nitrogen, as it was enclosed in the containers and he
wore protective clothing. The evidence of record, however, establishes only that he worked with
containers of liquid nitrogen and sometimes was involved in transporting such containers.
With respect to fumes from forklifts, appellant again did not provide a detailed factual
statement as to the nature and extent of such exposure. It is not contested that he worked on
forklifts at times, and according to the IAQ memoranda the forklifts were propane powered. The
frequency and circumstances under which appellant was exposed to any fumes from forklifts was
not discussed in any detail in his factual allegations. As to exposure to carbon monoxide, he
provided no factual statement or allegations. The evidence provided from the employing
establishment did not establish that there was a consistent exposure to carbon monoxide.
To establish the claim for compensation, the medical evidence must include a
rationalized medical opinion, based on an accurate background, on causal relationship between a
diagnosed condition and the identified employment factors. In his February 4, 2013 report,
Dr. Yamane expressed “doubt” as to causal relationship between appellant’s complaints of
dizziness and diarrhea and any exposure to liquid nitrogen or forklift fumes. This report does not
support a finding of causal relationship in this case. There are no medical reports of record that
include an accurate factual background and a rationalized medical opinion with respect to a
condition causally related to the established exposure to chemical substances at work.
Appellant’s claim also referred to a low back injury from lifting at work. Once again his
factual allegation provided little detail on the nature and extent of lifting and carrying he actually
performed at work. The record indicated that appellant had a prior traumatic injury claim for the
low back on August 21, 2012. Dr. Canales indicated that appellant had reported back pain since
that date. He did not discuss continuing employment incidents since that date or provide an
opinion on causal relationship between a diagnosed lumbar condition and federal employment.
Dr. Yamane noted a “reinjury” in his March 7, 2013 report, but it is not clear whether the
pushing/pulling a heavy load was referring to the prior August 2012 incident or to a new incident
at work. There was no rationalized medical opinion establishing a new lumbar injury resulting
from lifting or carrying at work.
It is appellant’s burden of proof to establish his claim for compensation. For the reasons
discussed, the Board finds that he did not meet his burden of proof in this case.
On appeal, appellant states that he disagrees with OWCP and has additional evidence to
submit. The Board can review only evidence that was before OWCP at the time of the
December 12, 2013 decision.9
9

20 C.F.R. § 501.2(c)(1).

4

Appellant may submit new evidence or argument with a written application for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury due to exposure or lifting at
work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 12, 2013 is affirmed.10
Issued: June 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Effective May 19, 2014, Patricia Howard Fitzgerald was appointed Acting Chief Judge.

5

